951 F.2d 1261
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Maria Concepcion VASQUEZ DE SANCHEZ, Defendant-Appellant.
No. 91-2023.
United States Court of Appeals, Tenth Circuit.
Dec. 10, 1991.

Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
This appeal is from a sentence of sixty months and a term of four years of supervised release pursuant to the Sentencing Reform Act of 1984.   The district court correctly applied the provisions of the Sentencing Reform Act and sentenced defendant to the statutorily required minimum of sixty months.   The statute does not authorize any reduction of sentence beyond that point.


3
The district court could only impose a sentence below the mandatory minimum if the defendant provided "substantial assistance in the investigation or prosecution of another person who has committed an offense."   Sentencing Guidelines § 5K1.1.   Moreover, a government motion requesting a downward departure is a jurisdictional prerequisite.   United States v. Long, 936 F.2d 482, 483 (10th Cir.1991), petition for cert. filed (Sept. 27, 1991) (No. 91-5968).   No such motion was filed in this case.   Thus, we are without jurisdiction to review the sentence.


4
The appeal is DISMISSED.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3